Citation Nr: 0528793	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  00-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b) for a service-connected left shoulder 
disorder (major) currently evaluated as 40 percent disabling.

2.  Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b) for a right shoulder disorder (minor), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied an increased rating for the veteran's 
left and right shoulder disorders.  

In January 2002, the Board granted a 40 percent rating for 
the veteran's service-connected left shoulder disorder and 
also granted a 30 percent rating for the veteran's service-
connected right shoulder disorder.  The Board also remanded 
the case for consideration by the RO for extraschedular 
considerations.  

The case was again remanded in December 2003 and has been 
returned to the Board for the review.  

In the January 2002 decision, the Board remanded the issue 
regarding a higher evaluation for a mood disorder for the 
issuance of a statement of the case (SOC).  The RO increased 
the evaluation for the mood disorder in a July 2002 rating 
action and issued a SOC that same month.  The RO also issued 
a supplemental statement of the case (SSOC) in September 2002 
regarding that issue.  The veteran failed to perfect a timely 
appeal to that issue.  However, the veteran's representative 
in the February 2003 Appellant's Brief raised the issue of an 
increased rating for his psychiatric disorder.  This is 
referred to the RO for appropriate consideration.  


FINDING OF FACT

The medical and other evidence of record does not show that 
the veteran's service-connected right shoulder or left 
shoulder disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.



CONCLUSIONS OF LAW

1.  The criteria for increased disability rating on an extra-
schedular basis for the veteran's service-connected left 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321(b) (2004).  

2.  The criteria for increased disability rating on an extra-
schedular basis for the veteran's service-connected right 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001 and May 2004.  The content of the notice in May 2004, in 
particular, fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a SSOC in April 2005 readjudicated the claims 
reviewed in this decision after the content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

The veteran was granted service connection for his right 
shoulder disorder by rating action of August 1980.  A 10 
percent evaluation was assigned, effective in February 1980.  
In August 1982, the Board granted service connection for his 
left shoulder disorder.  A 30 percent evaluation was 
assigned, effective in February 1980; a temporary total 
rating was assigned from July 1981; and the rating was 
reduced to zero percent, effective from October 1981.  
However, in a November 1982 rating action, the rating for the 
left shoulder was increased to 20 percent disabling, 
effective in October 1981.  In February 1983, the right 
shoulder disability rating was increased to 20 percent.  The 
rating for the left shoulder disability was reduced to zero 
percent and the right shoulder disability was reduced to 10 
percent disabling in a December 1984 rating action.  However, 
the left shoulder disability rating was increased to 10 
percent disabling in a February 1985 rating action.  In 
August 1985, the RO restored the ratings of 20 percent for 
both the left and right shoulder disorders.  

In September 1999, the veteran alleged that his service-
connected shoulder disorders had increased in severity.


In October 2000, the VA sent Request for Employment 
Information in Connection with Claim for Disability Benefits 
(VA Form 21-4192) to several companies that the veteran 
reported that he was either currently or formerly employed.  

A VA Form 21-4192 was received in October 2000 from a welding 
company that noted that the veteran was employed from August 
7, 2000, to August 29, 2000, but he quit working due to 
health problems.  

A VA Form 21-4192 was received in October 2000 from Company E 
that shows that the veteran worked as a machinist for 2 
periods in 1999 and 2000.  His first period of employment was 
from December 1999 to March 2000, however, he quit working.  
He also worked from March to April 2000, but was laid off.

A VA Form 21-4192 was received in October 2000 from C 
Industries that shows that he worked from May 2000 to July 
2000 as a machinist, but was unable to do the work.  

A VA Form 21-4192 was received in November 2000 from T Inc. 
that shows that he worked from May 1998 to December 1999 as a 
tool-die-maker, but was released without prejudice.  

A VA Form 21-4192 was received in November 2000 from S 
Packaging Systems Inc. that shows that he began working in 
September 2000 in the machine shop.  

A November 2000 Report of Contact shows that in response to a 
question of when he became unable to work, the veteran 
reported that he was never too disabled to work.  He 
indicated that his medication caused him to sleep.  This 
along with vocational rehabilitation, stress, and studying 
would often cause him to oversleep and eventually lose his 
job.

The veteran's VA vocational and rehabilitation training 
folder shows that in July 2000, it was agreed that the 
veteran would begin a certification program in drafting in 
order to help facilitate employment in a less stringent 
environment.  He began taking the requisite certification 
courses during the day.  Records dated between May and August 
2001 show that he was employed by S Packaging company in the 
evening as a maintenance mechanic.  The counselor considered 
the job "contra-indicative."

A VA examination was performed in January 2001.  The 
veteran's subjective complaints included bilateral shoulder 
pain triggering insomnia.  On physical examination, the 
examiner noted the veteran's right shoulder to be extremely 
tender to palpation.  He described the veteran's right 
shoulder as having "very limited motion" and pain when forced 
to move beyond veteran's preference. On examination of the 
left shoulder, the examiner also noted limited motion and 
pain upon forced movement.  The examiner observed swelling in 
the left shoulder. The examiner reported the following 
limitations on range of motion: Right and left flexion were 
90 and 80 degrees, respectively; right and left abduction 
were 80 and 70 degrees, respectively; right and left internal 
rotation were 45 degrees; and right and left external 
rotation were 80 degrees on each side.

After discussing previous X-ray reports obtained from the 
VAMC, the examiner diagnosed status post surgery with 
fixation of the right shoulder, and status post surgery with 
deformity of the humeral head and degenerative changes [of 
the left shoulder].  Upon addressing DeLuca, the examiner 
stated:

It is well noted on this examination that 
there is very limited motion of the 
shoulder joints and there is certainly 
present painful motion and weakness of 
the grip, and I am sure they would 
fatigue easily with prolonged, repetitive 
work.  There is no instability of the 
shoulders.  Forcing the shoulders beyond 
the very limitation of motion creates 
quite a bit of discomfort, as per the 
eyes of the veteran . . . .  I am sure 
that some of his work is a problem and, 
hopefully, he will be able to continue in 
his job while undergoing treatment for 
both shoulders.

In February 2001, the veteran reported that he was out of 
work for 60 days but returned to the machine shop.  He was 
working with Workman's Compensation for computer training.  
Later, in March 2001, the PT took note that the veteran 
tolerated physical therapy well, but his range of motion 
continued to be significantly impaired.

By March 2001 letter, the RO informed the veteran of the VCAA 
and its duties under the new legislation.  The RO invited the 
veteran to submit any additional evidence or information 
describing additional evidence.  In April 2001, the veteran's 
representative responded that there were no additional 
treatment records.

The veteran underwent surgery in May 2001 to determine 
whether he had left shoulder instability and would require 
reconstruction versus arthroscopic debridement.  It was 
determined that the left shoulder was stable in anterior, 
posterior, and inferior planes.  His left shoulder was 
examined by arthroscopy, and his private physician performed 
a removal of a loose body and debridement of chondral 
changes.  He observed a fraying of the biceps tendon due to 
the presence of a loose body and a "good intact rotator cuff 
but a definite Hill-Sachs lesion."  He noted "no evidence of 
significant overhang or inferior osteophyte formation of the 
AC [acromioclavicular] joint.  The physician's postoperative 
diagnoses were (1) Hill-Sachs lesion, left shoulder; (2) 
intact rotator cuff; (3) grade 2 to grade 3 glenohumeral 
arthritis on the inferior portion; and (4) fraying of the 
biceps tendon, left shoulder.  During postoperative 
reevaluations in June 2001, the veteran described reduced 
left shoulder pain since surgery, but some difficulty with 
movement.

In January 2002, the Board increased the veteran's disability 
rating for the left shoulder to 40 percent disabling and the 
right shoulder to 30 percent disabling and remanded the case 
for extraschedular consideration.   

A form dated in March 2002, originating from the Orthopaedic 
Center, indicated that the veteran was treated for right 
shoulder pain and would be unable to work for an undetermined 
amount of time as he was scheduled for surgery.  The form was 
signed by his private physician.  A second form dated in 
April 2002 indicates that the veteran would be unable to 
return to work for 3 weeks.  

In April 2002, private medical records show that the veteran 
underwent removal of loose bony fragments at the anterior 
aspect of the right shoulder; thermal capsulorrhaphy, 
anteroinferior of the right shoulder joints; and arthroscopic 
acromioplasty of the right shoulder.  

A VA examination was conducted in June 2002.  The veteran 
reported his medical history.  It was noted that the veteran 
was a tool-and-dye maker.  He had not been employed since 
April 2002 due to surgery.  

A VA examination was conducted in May 2004.  The veteran 
reported his medical history and symptoms.  The veteran 
reported that he was a machinist who worked as a tool-and-dye 
maker.  He indicated that he lost about six months of work 
over the last four years, since 2000.  The examiner commented 
that the veteran's bilateral shoulder disability would cause 
interference with the veteran's ability to perform his 
current job as a machinist.  The veteran would be able to 
work as a machinist if he did not have to do overhead work 
and could limit his lifting to less than 30 pounds.  

VA Form 21-4192 received in November 2004 from his employer, 
a packaging company, shows that the veteran had continued 
employment since September 2000 as a machinist.  The form 
indicated that there were no concessions made for the veteran 
in regard to his disabilities.  


Analysis

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's right and left shoulder disabilities.  The 
veteran's private and VA examination reports demonstrate that 
he does have a significant loss of range of motion due to 
pain in both the right and left shoulder.  However, these 
reports contain no statement from any examiner that the 
veteran's shoulder disabilities are in any way out of the 
ordinary clinically.  There is no evidence of muscle atrophy.  
Neurological symptomatology, such as weakness and numbness, 
has not been ascribed to service-connected bilateral shoulder 
disabilities.  There also is no evidence of frequent 
hospitalization for shoulder disabilities in the recent past.  
While surgeries have been performed, he was compensated at a 
100 percent rate when surgery was required.  

With respect to interference with employment, the May 2004 VA 
examination report specifically noted the examiner's findings 
that the shoulder symptomatology would hinder him as a 
machinist if he had to do overhead work or if he had to lift 
over 30 pounds.  However, the Board finds it significant that 
the veteran has been employed at his current job since 
September 2000 as a machinist.  Although the veteran has 
indicated that his employer makes accommodations for his 
disabilities, as evident by the November 2004 report from his 
place of employment, there have been no disability 
restrictions placed on the veteran in regard to his 
employment.  Further, records reveal that the veteran 
participated in vocational rehabilitation.  These records 
indicate that he was employed and was continuing his studies 
in order to obtain employment where his bilateral shoulder 
disabilities would be less affected.  The vocational 
rehabilitation notes indicate that while he reported 
bilateral shoulder soreness, he was still able to maintain a 
full-time job.  Moreover, the veteran reported that he has 
never been so disabled as not to be able to work.  This is 
corroborated by the record.

There is no question that the veteran experiences problems 
due to his service-connected shoulder disabilities; however, 
these symptoms are contemplated in the currently assigned 40 
percent and 30 percent disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has identified none.  Accordingly, a referral 
for extraschedular evaluation is not warranted for the 
veteran's right and left shoulder disabilities. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for increased ratings on an 
extraschedular basis.  The benefits sought on appeal are 
accordingly denied. 


ORDER

Entitlement to an increased disability rating on an extra-
schedular basis for the veteran's service-connected left 
shoulder disorder is denied.  

Entitlement to an increased disability rating on an extra-
schedular basis for the veteran's service-connected right 
shoulder disorder is denied.  






	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


